Per Curiam : Plaintiff in error, Frank Krueger, and others, were indicted for burglary and larceny in the circuit court of DeKalb county and on a trial before a jury they were found guilty, and plaintiff in error, Krueger, was sentenced to the penitentiary for an indeterminate period of time under the Parole act approved June 21, 1917, and has sued out this writ of error for a review of that judgment. The sole contention of the plaintiff in error is that the Parole act, in so far as it provides for an indeterminate sentence, is in violation of section 1 of the fourteenth amendment of-the constitution of the United States. This court has decided otherwise in People v. Doras, 290 Ill. 188, and People v. O’Donnell, 291 id. 178. The judgment of the circuit court of DeKalb county will be affirmed. , Judgment affirmed.